Title: From Benjamin Franklin to William Strahan, 6 September 1759
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Edinburgh, Sept. 6. 59
Your agreable Letter of the 4th August, is just come to hand, being sent back to me from London hither. I have been a Month on my Journey; but the first Thing I did after my Arrival here was to enquire at Mr. Kincaid’s whether you were yet in Scotland. He told me he believ’d you were out of Town, but not return’d to England, and might be heard of at Mrs. Scot’s. We went there immediately, in hopes at least to have seen Rachie but were disappointed. We left a Note of our Inn; but having now taken Lodgings, I write this Line to inform you that we are at Mrs. Cowan’s in Miln Square, where I hope soon for the very great Pleasure of seeing you: being Dear Friend, Yours affectionately
B Franklin
